Citation Nr: 1129954	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-21 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to December 1969.

This case initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Harrison, Montana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appellant testified before the undersigned Veterans Law Judge in June 2008.  A transcript of the hearing is of record.

This issue was remanded by the Board in September 2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has appealed the denial of a rating higher than 30 percent disabling for PTSD.  

In September 2008, the Board remanded this issue for further development as it was determined that the record was in conflict regarding the severity of the appellant's PTSD disability.  Specifically, the RO was instructed to schedule the appellant for a VA examination to determine the extent of his service- connected PTSD.  Upon review of the claims file and examination of the appellant, the examiner was asked to identify all manifestations of the appellant's PTSD and specify their severity.  The examiner was asked to address the conflicting GAF scores and various diagnoses in the record.  The examiner was also asked to specifically indicate whether there are psychiatric symptoms that are not associated with the appellant's service-connected PTSD, and if so, identify the etiology of those symptoms.  The examiner was further requested to determine the appellant's GAF and explain the basis for the assignment of such a score.

The appellant was afforded a VA compensation and pension examination in January 2009.  PTSD was diagnosed and a GAF score of 65 was assigned.  It was noted that the appellant's PTSD was characterized by occasional nightmares, night sweats, exaggerated startle response, hyperviligance, intrusive thoughts and avoidance of reminders of traumas.  The examiner related that the GAF score of 65 continued to be the most descriptive functioning and the PTSD symptoms occur only occasionally and appear to be relatively mild in terms of severity.  The examiner stated that it was likely that under stress the appellant's PTSD would exacerbate and then a lower GAF maybe warranted.  At present, he noted that, the appellant lived a relatively stress free life and that there have been no episodes of complete remission of symptoms since the last VA examination in January 2008.  

The examiner stated that the appellant's symptoms were somewhat variable in terms of occupational and social functioning.  The examiner stated that there would be times when one would reasonably expect the symptoms to be at a level where there would be occasional decrease work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but that the appellant generally was capable of satisfactory functioning in terms of routine behavior, self care and his conversation was normal.  The examiner noted that the appellant was living a stress free life.  

Furthermore, the examiner stated that the appellant is able to interact adequately with others and the he belonged to a motorcycle club.  The examiner related that the appellant indicated that he had some friends.  The examiner also stated that the appellant may experience some irritability under stress which may occasionally impact his ability to cope effectively with coworkers and supervisors and that he would have difficulty dealing with the general public because of his hyperviligance.  

The examiner stated that the appellant appeared intellectually capable and should be able to understand, remember, and carry out detailed as well as simple directions under low stress conditions.  Under stress, he noted that the appellant would likely need detailed instructions repeated or written down, secondary to reduced concentration.  The examiner related that the appellant was capable of normal activities of daily living, was able to live independently and had pleasurable activities that he pursued including riding his motorcycle.  The examiner also stated that the appellant demonstrated good judgment, insight and abstract reasoning.  

Despite the extensive and detailed examination report, we find that the remand directives of September 2008 have not been completely followed.  In this regard, the Board instructed that the examiner also specifically address the various diagnoses in the record and indicate whether there are psychiatric symptoms that are not associated with the Veteran's service-connected PTSD, and if so, identify the etiology of those symptoms.  The above directives are not shown in the examination report.  

The Court has held that a remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the examiner is requested to comply with the Board's remand directives, as stated below.  

Accordingly, the case is REMANDED for the following action:

Obtain a VA opinion which addresses the various diagnoses in the record.  The examiner should also address whether the appellant has psychiatric symptoms that are not associated with his service-connected PTSD, and if so, the examiner should identify the etiology of those symptoms.  The examiner should provide the rationale for all opinions expressed, to include a discussion of other pertinent evidence of record where indicated.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


